Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00751-CV

                             IN RE K.J.C., JR. and J.S.M., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02668
                     Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED. Because appellant is indigent, no costs of this appeal are assessed.

       SIGNED April 8, 2020.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice